FILED
                           NOT FOR PUBLICATION
                                                                            DEC 19 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARGARET MIRANDA; CLARA                          No.   15-55245
MIRANDA; CINDY GRIEGO;
ROSANNA MIRANDA; HELEN                           D.C. No.
HERRERA; ROSE ANN HERRERA;                       5:14-cv-00312-VAP-SP
MONICA HERRERA; MICKI
HERRERA; INEZ ALVAREZ; BELINDA
MIRANDA,                                         MEMORANDUM*

              Plaintiffs-Appellants,

 v.

SALLY JEWELL, Secretary of the
Interior; UNITED STATES
DEPARTMENT OF THE INTERIOR,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                          Submitted December 9, 2016**
                              Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CALLAHAN, BEA, and IKUTA, Circuit Judges.

      Margaret Miranda and members of her family (collectively, the “Plaintiffs”) are

the daughters, granddaughters, and great-granddaughter of Rosa Pace, an enrolled

member of the Santa Ynez Band of Chumash Mission Indians (the “Band”). Those

Plaintiffs who are not already enrolled in the Band applied for enrollment, and those

who are already enrolled applied to have their recorded degree of Santa Ynez blood

increased.

      Under Santa Ynez law, for enrollment in the Band, a person is required to have

one-quarter or more Santa Ynez blood. Whether the Plaintiffs who seek enrollment

have the requisite one-quarter Santa Ynez blood (and whether the remaining Plaintiffs

are entitled to blood-degree increases) depends on whether Rosa Pace, their common

ancestor, was a full-blooded or half-blooded Santa Ynez Indian. The parties point to

conflicting sources of evidence on this issue: A roll of the Band’s members prepared

by the Bureau of Indian Affairs (the “Bureau”) in 1940 (the “1940 Census Roll”) lists

Pace as a full-blooded Santa Ynez Indian. On the other hand, a membership roll

prepared by the Band in 1965 (the “1965 Membership Roll”) lists Pace’s blood degree

as one-half.

      Relying on the 1965 Membership Roll, the Band denied the Plaintiffs’

applications, and the Plaintiffs appealed to the Bureau. See generally 25 C.F.R. §§


                                         2
62.1–62.12 (providing “procedures for the filing and processing of appeals from

adverse enrollment actions by [the Bureau]”). The Bureau sustained the Band’s

decision to reject the Plaintiffs’ applications.

      The Plaintiffs then filed this suit against Secretary of the Interior Sally Jewell

and the Department of the Interior (collectively, the “Defendants”) challenging the

Bureau’s action on the Plaintiffs’ appeal under the Administrative Procedure Act, 5

U.S.C. §§ 500–596. The district court granted the Defendants’ motion for summary

judgment, holding that the Bureau’s action was not “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706. The Plaintiffs

timely appealed.

      Regulations appearing in Part 62 of Title 25 of the Code of Federal Regulations

provide that the Bureau “shall” hear an appeal from an Indian tribe’s denial of an

enrollment application where the tribe’s “governing document” so provides. See 25

C.F.R. §§ 62.2, 62.10. In disposing of such an appeal, the Bureau does not abuse its

discretion where it defers to an Indian tribe’s “reasonable interpretation[] of [its] own

laws.” Cahto Tribe v. Dutschke, 715 F.3d 1225, 1230 n.9 (9th Cir. 2013). The

reasonableness of a tribe’s interpretation of its law is evaluated “based on the language

of the [tribe’s] governing documents[] and the past practice of the [tribe].” Aguayo v.

Jewell, 827 F.3d 1213, 1228 (9th Cir. 2016).


                                            3
      Here, Article III of the Band’s Articles of Organization provides that a person

is eligible for enrollment in the Band if she is the “living descendant[]” of a “person[]

whose name[] appear[s] on the [Band’s] January 1, 1940 Census Roll” and if she has

“one-fourth [] or more degree of Indian blood of the Band.” Ordinance 2, passed by

the Band’s General Council in 1965, defines “Indian blood of the Band” to mean “the

total percentage of Indian blood derived from an ancestor . . . who [was] listed on the

[] 1940 Census Roll.” Ordinance 2 also permits an applicant to appeal an adverse

enrollment decision to the Bureau.

      The Plaintiffs urge that Article III requires the Band to look only to the 1940

Census Roll—and no other documents—to determine an applicant’s degree of Santa

Ynez blood. Under Ordinance 2, however, the Band may consider “tribal records,

information presented in the application[,] or other sources of information” when

evaluating an enrollment application. Thus, the Band has interpreted Article III as not

forbidding the Band to review documents other than the 1940 Census Roll in

determining an applicant’s “degree of Indian blood of the Band.”

      This interpretation is “reasonable” given “the language of the [Band’s]

governing documents[] and the past practice of the [Band].” Aguayo, 827 F.3d at

1228. Article III does not define the term “Indian blood of the Band,” and although

it refers to no documents other than the 1940 Census Roll, it neither expressly nor


                                           4
impliedly prohibits the Band from considering such other documents when evaluating

an enrollment application. Because the Band’s interpretation of Article III is

“reasonable,” the Bureau did not abuse its discretion by deferring to it and sustaining

the Band’s rejection of the Plaintiffs’ applications. Accordingly, the district court’s

grant of summary judgment for the Defendants is

      AFFIRMED.




                                          5